Citation Nr: 1114547	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This claim comes to the Board of Veterans' Appeals ("Board") on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina, which denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder.

In September 2007, the Veteran requested the opportunity to testify at a personal hearing before a Decision Review Officer at the Winston-Salem RO, and in January
2008, he was notified that a hearing had been scheduled for February 2008.  However, because the Veteran failed to show up for the scheduled hearing, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the Winston-Salem RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he began having bilateral foot problems during basic training when he was given size 9.5 boots for his size 11 or 12 feet.  He says that his having to participate in drill exercises in these tight-fitting boots resulted in chronic pain and a foot disability.  He further states that, during service, he was placed on a physical "profile" as a result of his bilateral foot condition.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

As an initial matter, the Board notes that, despite the Veteran's assertions to the contrary during the February 2011 Board hearing, review of his service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a bilateral foot disorder during service.  In addition, his October 1978 service separation examination revealed normal findings for his feet, and on the accompanying medical history report, he specifically indicated that he did not then have, and had never previously had any foot trouble, bone, joint or other deformity, or lameness.  

Nonetheless, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson reaffirmed the Court's holdings in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, review of recent treatment records shows that he has been diagnosed with Morton's neuroma of the bilateral feet.  Thus, the Veteran has been shown to have a present disability, as is required per Shedden, supra.
Accordingly, based on the foregoing, the Board concludes that a VA examination is warranted in order to obtain an opinion concerning the etiology of the Veteran's current bilateral foot disability.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Finally, the Board observes that the most recent VA treatment reports of record are dated March 2009.  Thus, an effort to obtain updated treatment records concerning the Veteran's bilateral foot disorder must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  As records in the possession of the VA are deemed to be constructively of record, any relevant VA treatment records since March 2009 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's bilateral foot disorder since March 2009.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.

2.  Thereafter, schedule the Veteran with an appropriate clinician for a VA examination to determine the etiology and approximate onset date of his current bilateral foot disability.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's foot symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently-diagnosed bilateral foot disorder was caused by active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


